[Cite as State v. Hollowell, 2019-Ohio-2644.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                       Court of Appeals No. L-18-1087

        Appellee                                    Trial Court No. CR0201702563

v.

Miekel Hollowell                                    DECISION AND JUDGMENT

        Appellant                                   Decided: June 28, 2019

                                                *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Evy M. Jarrett, Assistant Prosecuting Attorney, for appellee.

        Tyler Naud Jechura, for appellant.

                                                *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a February 26, 2018 judgment of the Lucas County

Court of Common Pleas, denying appellant’s request for a continuance at the

commencement of a jury trial. Appellant wanted to retain private counsel in lieu of

appointed counsel. However, the trial court had previously granted appellant
continuances for purposes of retaining private counsel and appellant failed to do so. For

the reasons set forth below, this court affirms the judgment of the trial court.

         {¶ 2} Appellant, Miekel Hollowell, sets forth the following two assignments of

error:

                1. The trial court erred by not properly informing [appellant] of his

         right to counsel or the consequen[c]es of proceeding pro se, nor was there a

         proper acknowledgment of understanding by [appellant].

                2. The trial court erred when it denied [appellant’s] right [to

         counsel].

         {¶ 3} The following undisputed facts are relevant to this appeal. On July 27,

2017, a Toledo police officer on patrol in West Toledo observed appellant unlawfully

operating a motor vehicle without a license plate. Upon initiating a traffic stop, the

officer detected the odor of marijuana emanating from appellant’s vehicle.

         {¶ 4} In the course of the traffic stop, appellant was uniformly uncooperative.

Appellant first refused to roll down the window of his vehicle when directed to do so by

the officer. Appellant then refused to provide any identification to the officer, turn off his

vehicle, or exit the vehicle. Appellant responded to each of the officer’s basic, routine

questions by replying with a rebuttal question.

         {¶ 5} Ultimately, appellant proclaimed to the officer that appellant was a member

of the “Tar Tar” tribe of the “Moorish Nation.” As such, appellant denied the legal

authority of any American governmental entity, law enforcement agency, or domestic

laws. The officer called for backup.

2.
       {¶ 6} Upon arrival of the backup officers, appellant fled the scene, driving his

vehicle down a pedestrian sidewalk. Appellant led the officers on a high-speed chase

during rush hour, running red lights, nearly striking a pedestrian, and ultimately driving

to police headquarters downtown. These events were recorded by the police vehicle’s

dashcam, as well as the officer’s bodycam.

       {¶ 7} On September 8, 2017, appellant was indicted on one count of failure to

comply with an order or signal of a police officer, in violation of R.C. 2921.331(B), a

felony of the third degree.

       {¶ 8} On September 18, 2017, the first arraignment in this matter was conducted.

Appellant filed a pro se affidavit proclaiming that, “I Jack Rabbit Bey am exercising my

right to wear the respective headdress of my religion.” Appellant subsequently filed

several additional affidavits proclaiming his self-identification as a “Moorish American.”

These events necessitated multiple continuances.

       {¶ 9} On September 26, 2017, appellant’s second arraignment hearing was

conducted. The trial court urged appellant to obtain, “[A]n attorney who is licensed in

the State of Ohio to represent you.” Appellant refused the trial court recommendation

and proclaimed that, “[M]y religion doesn’t do attorneys.” Faced with these

circumstances, the trial court appointed counsel for appellant.

       {¶ 10} On October 17, 2017, despite the appointment of advisory counsel and

appellant’s own proclamation that he doesn’t “do attorneys,” appellant appeared at the

third arraignment hearing with “Sheik Christopher Gray-El”. The trial court noted that

the individual appearing with appellant was not a licensed attorney.

3.
       {¶ 11} The trial court next cautioned appellant that if he proceeded on a pro se

basis, he would be held to the same legal standards as a properly licensed attorney. In

addition, the trial court again methodically conveyed to appellant all available options,

including appointed counsel, advisory counsel, and pro se representation.

       {¶ 12} Upon appellant’s refusal to enter any plea on his own behalf, the trial court

entered a not guilty plea on appellant’s behalf. On October 31, 2017, at a pretrial

hearing, appellant filed a motion purportedly citing cases from the, “Moorish Science

Temple of America Divine Constitution.” The trial court scheduled the case for a

January 8, 2018 jury trial.

       {¶ 13} On January 8, 2018, appellant appeared before the trial court and requested

another continuance. The matter was then continued until February 26, 2018. On

February 5, 2018, prior to the trial date continued at appellant’s request, appellant filed a

pro se “Notice of Default Judgment.” On February 15, 2018, appellant filed a second

such purported default notice in the pending criminal case.

       {¶ 14} On February 26, 2018, the trial court notified appellant that counsel would

represent appellant at trial given appellant’s statement directly to the trial court at that

time that appellant found himself to be, “[N]ot competent to represent myself.”

       {¶ 15} Despite appellant’s own proclamation that he was not competent for pro se

representation purposes, and the furnishing of appointed counsel for trial, the following

day appellant filed another pro se document proclaiming that, in relevant part, “This

cause has come before The Grand Sheik and Chairman of The Moorish Science Temple



4.
of America* * * Grand Sheik has reviewed the charge and has found [appellant] in

compliance * * *This verdict has to be not guilty.”

       {¶ 16} During trial, due to appellant’s persistent outbursts, interruptions, and

proclamations, the trial court called a recess in order to have appellant placed in a

separate, adjacent space in which appellant could observe and hear the trial while

simultaneously being unable to continue disrupting the proceedings.

       {¶ 17} At trial, the police officer who initially encountered appellant testified to

the court that on the afternoon of July 27, 2017, the officer initiated a traffic stop of

appellant due to appellant’s motor vehicle not displaying a license plate.

       {¶ 18} The officer next described the events in which appellant subsequently

refused any and all cooperation. Appellant refused to put his window down, provide

identification, turn off the vehicle, step out of the vehicle, or answer basic questions.

       {¶ 19} The officer then testified that when appellant fled the scene upon arrival of

the backup officers, a pedestrian had to abruptly pull her child out of the path of

appellant’s oncoming vehicle as he fled by driving his car down a sidewalk. The officer

also testified that during the rush hour pursuit of appellant’s vehicle, appellant exceeded

the speed limit and ran red lights.

       {¶ 20} In addition, several of back-up officers testified regarding their past

experiences with persons such as appellant who proclaim to be “sovereign” citizens such

that they unilaterally deny being subject to any government laws, agencies, or

representatives.



5.
       {¶ 21} On appellant’s behalf, testimony was provided by the “Grand Sheik” of

appellant’s temple. This witness testified that the temple requires its members to possess

valid license plates and to maintain employment. The record reflects that appellant did

not conform to either of these dictates, but was nevertheless not disciplined by the

temple.

       {¶ 22} In addition, appellant’s mother testified that she belongs to the same temple

and that she advised her son on the day of the incident to meet her at police headquarters.

       {¶ 23} At the conclusion of the jury trial, appellant was found guilty of the

offense. Appellant was sentenced to a three-year term of community control and a three-

year license suspension with privileges. This appeal ensued.

       {¶ 24} In the first assignment of error, appellant asserts that the trial court erred in

connection to advising appellant of his right to legal counsel. We do not concur.

       {¶ 25} In contrast to appellant’s assertion that the trial court somehow failed in

connection to advising appellant of the right to counsel, the record reflects that the trial

court repeatedly went to great lengths, on numerous occasions, to urge appellant to either

obtain licensed private counsel or accept and utilize appointed counsel.

       {¶ 26} The record reflects that appellant persistently refuted all efforts of the trial

court. Nevertheless, the trial court did furnish legal counsel to represent appellant at trial.

       {¶ 27} The record unambiguously reflects that any assertions that the trial court

somehow failed in its legal obligation to appellant with respect to advising appellant of

the rights and options in connection to legal counsel are wholly without merit. On the



6.
contrary, the trial court went to great lengths in connection to the provision of legal

counsel. We find appellant’s first assignment of error not well-taken.

       {¶ 28} In appellant’s second, related assignment of error, appellant contends that

his constitutional rights were violated when he requested at the outset of the jury trial that

he be granted another continuance to retain private counsel, in lieu of the appointed

counsel furnished by the trial court. We do not concur.

       {¶ 29} We first note that the record reflects that appellant was granted numerous

continuances throughout this case in which to obtain private legal counsel. Appellant

repeatedly failed to do so.

       {¶ 30} This court has consistently held that in determining the right of an appellant

to be granted another opportunity to seek, “[N]ew counsel on the eve of the trial,” we

must ultimately determine whether, “[T]he totality of the circumstances indicates that the

delay would be unreasonable.” State v. Hart, 6th Dist. Lucas No. L-03-1073, 2004-Ohio-

5511, ¶ 16.

       {¶ 31} In conjunction with the above, we note that establishing an abuse of

discretion by the trial court requires showing more than a mere error of law or judgment.

It must be demonstrated that the disputed trial court action was unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 450 N.E.2d 1140 (1983).

       {¶ 32} As applied to the instant case, the record clearly reflects that appellant had

been furnished multiple opportunities in which to obtain private counsel. Appellant

failed to do so. The record reflects that faced with these circumstances, the trial court

furnished appellant with appointed counsel for appellant at trial.

7.
       {¶ 33} The record reflects that the trial court’s determination that under the

circumstances of this case, it was not warranted to grant another continuance, was not

unreasonable, arbitrary, or unconscionable. Wherefore, we find appellant’s second

assignment of error not well-taken.

       {¶ 34} On consideration whereof, we find that substantial justice has been done in

this matter. The judgment of the Lucas County Court of Common Pleas is hereby

affirmed. Appellant is ordered to pay the costs of this matter pursuant to App.R. 24.



                                                                       Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Arlene Singer, J.
                                                _______________________________
Thomas J. Osowik, J.                                        JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE



           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.